Citation Nr: 0427737	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 14, 
2001, for an award of a 30 percent evaluation for bilateral 
hearing loss.  

3.  Entitlement to an effective date prior to February 17, 
2003, for an award of a 50 percent evaluation for bilateral 
hearing loss.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1943 until March 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from April 2002, April 2003, July 2003 
and April 2004 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to an effective date prior to 
February 17, 2003, for an award of a 50 percent evaluation 
for bilateral hearing loss was before the Board in September 
2003.  At that time, a remand was ordered to accomplish 
further development.  Also at that time, the Board determined 
that the veteran had timely filed a notice of disagreement as 
to an April 2002 rating action denying an effective date 
prior to August 14, 2001, for an award of a 30 percent 
evaluation for bilateral hearing loss.  Subsequently, a 
statement of the case was issued as to that claim, and the 
veteran perfected his appeal with the submission of a VA Form 
9 in April 2004.  

The issues of entitlement to an initial rating in excess of 
30 percent for PTSD, entitlement to an effective date prior 
to August 14, 2001, for an award of a 30 percent evaluation 
for bilateral hearing loss, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A new claim for an increased disability evaluation for 
bilateral hearing loss was received on February 21, 2003, 
with a report of private hearing evaluation dated February 
17, 2003.

2.  A March 2003 VA examination demonstrated worsened hearing 
acuity.

3.  In an April 2003 rating decision, the RO granted an 
increase in disability evaluation to 50 percent for bilateral 
hearing loss, effective February 21, 2003, and in a June 2, 
2003 rating decision, the RO assigned a 50 percent evaluation 
retroactively effective from February 17, 2003.  

4.  It is not factually ascertainable from the medical 
evidence of record that the veteran was entitled to the 
rating increase to 50 percent for hearing loss at any time 
prior to February 17, 2003, the effective date presently 
assigned.  

5.  No document of record prior to February 17, 2003, may be 
construed as a claim for an increased rating for bilateral 
hearing loss.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 17, 
2003, for the award of a 50 percent rating for bilateral 
hearing loss have not been met.  38 U.S.C.A.  § 5110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

Downstream issue rule

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim is 
granted and the veteran submits a notice of disagreement as 
to the disability evaluation or the effective date assigned, 
notice under 38 U.S.C.A. § 5103(a) is not required as to the 
claim raised in the notice of disagreement, provided that 
appropriate VCAA notice was provided as to the initial claim 
that was the subject of the grant.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, it was concluded that the RO's 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case. 

An April 2003 rating decision increased the veteran's 
disability evaluation for bilateral hearing loss from 30 to 
50 percent, effective February 21, 2003.  The veteran 
appealed the effective date, creating a "downstream issue."  
Thus, notice as to this earlier effective date claim is not 
required unless the RO failed to provide adequate notice as 
to the increased rating claim from which the downstream issue 
emerged.  

Prior to the April 2003 rating decision, the veteran was sent 
a notice letter dated in February 2003.  That letter fully 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA would attempt to obtain 
on his behalf.  Therefore, VAOPGCPREC 8-2003 applies, 
eliminating the duty to notify as to this issue.



Duty to Assist

Per VAOPGCPREC 8-2003, an analysis of adequate notice was not 
necessary here as to the issue of entitlement to an effective 
date prior to February 17, 2003, for an award of a 50 percent 
evaluation for bilateral hearing loss.  However, the VCAA 
duty to assist still applies and must be considered here.  

The VCAA provides that VA will make reasonable efforts to 
help the veteran obtain evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim of entitlement to 
an effective date earlier than February 21, 2003, for 
assignment of a 50 percent evaluation for bilateral hearing 
loss.  Indeed, the veteran's private and VA post service 
clinical reports are associated with the claims file.  Also 
of record are VA examination reports.  Additionally, the 
veteran's own statements in support of the claim are 
associated with the claims file.  Such correspondence notes 
on multiple occasions that he has no further evidence to 
submit.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to earlier effective 
date as to the 50 percent rating for bilateral hearing loss.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2003).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2003).

Factual Background

In the present case, service connection for hearing loss was 
initially granted in a November 2000 rating decision, at 20 
percent disabling.  No appeal was taken from that 
determination, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  In February 2002, the veteran submitted a claim for 
an increased rating for the service-connected hearing loss.  
By a rating decision in April 2002, the rating was increased 
to 30 percent, effective February 22, 2002, the date of 
receipt of the veteran's claim for entitlement to an 
increase.  The veteran expressed disagreement with the 
assigned effective date.  He did not express disagreement 
with the assigned rating.  Another rating decision in April 
2002 moved back the effective date of the increase to 30 to 
August 14, 2001.  That date corresponded with a VA 
audiological examination showing a worsening of hearing 
acuity.  

On February 21, 2003, the RO received the veteran's new claim 
for an increased rating for hearing loss.  Attached to the 
statement was a report of private audiologic evaluation, 
dated February 17, 2003.

Analysis

The Board here finds no justification for an earlier 
effective date for assignment of a 50 percent disability 
rating for bilateral hearing loss.  Again, the effective date 
with respect to an increase in disability evaluation will be 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(0).  An exception is provided in, 38 C.F.R. § 
3.400(0)(2), which states that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.

In the present case, the veteran submitted a new claim of 
entitlement to an increased rating for hearing which was 
received by the RO on February 21, 2003.  The Board must 
initially consider whether any submission prior to February 
21, 2003, could serve as a claim of entitlement to an 
increased rating for hearing loss.  In this vein, it is noted 
that the veteran did submit such a claim, received on 
February 22, 2002.  However, when the RO granted an increase 
(from 20 to 30 percent) by a rating decision in April 2002, 
in response to the February 22, 2002 claim, the veteran had 
no disagreement with the disability percentage, only with the 
effective date.  Moreover, his February 21, 2003 statement, 
while still within the allowable time period for a notice of 
disagreement with the claim initiated on February 22, 2002, 
did not appear to challenge the extent of the earlier 
increase.  He specifically stated that his condition had 
worsened in severity.  Therefore, the February 21, 2003, 
submission is construed as a new claim, rather than as a 
continuation (via NOD) of the February 22, 2002 claim.  The 
April 2002 rating decision is final as to the assigned 30 
percent rating.  38 U.S.C.A. § 7105 (West 2002).

Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between the April 2002 rating 
decision and February 21, 2003, an increase in the veteran's 
hearing loss became factually ascertainable.  The medical 
evidence of record does not indicate that during that time 
period the veteran's bilateral hearing loss was manifest by 
symptomatology most nearly approximating the 50 percent 
rating criteria ultimately assigned in the April 2003 rating 
decision.  Therefore, an increase in his disability was not 
factually ascertainable until the receipt of the private 
audiologic evaluation dated February 17, 2003, and the 
audiometric examination performed by VA in March 2003, which 
is later than his presently assigned effective date.  As 
such, the evidence cannot justify an earlier effective date.    

In conclusion, the evidence of record fails to establish 
entitlement to an effective date earlier than the February 
17, 2003, date presently assigned.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date prior to February 17, 2003, 
for an award of a 50 percent evaluation for bilateral hearing 
loss is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Here, the veteran has not received adequate notice as to the 
types of evidence necessary to substantiate claims of 
entitlement to an increased initial rating for PTSD and for 
TDIU.  He also has not been sufficiently apprised as to the 
evidence required to succeed in his claim of entitlement to 
an effective date prior to August 14, 2001, for award of a 30 
percent evaluation for bilateral hearing loss.  Such notice 
is required under the VCAA.  

In this regard, the Board notes that an April 2002 rating 
decision increased the veteran's disability evaluation for 
bilateral hearing loss from 20 to 30 percent, effective 
August 14, 2001.  The veteran appealed the effective date, 
creating a "downstream issue."  Additionally, a July 2003 
rating decision granted service connection for PTSD, and 
assigned a 30 percent rating.  In an August 2003 notice of 
disagreement, the veteran challenged the initial rating 
percentage, creating a "downstream issue."  Thus, notice as 
to this earlier effective date claim, and increased initial 
rating claim, is not required unless the RO failed to provide 
adequate notice as to the increased rating claim from which 
the downstream earlier effective date issue emerged or failed 
to provide adequate notice as to the service connection claim 
from which the downstream increased initial rating claim 
emerged.  

Prior to the April 2002 rating decision, the veteran was sent 
a notice letter dated in February 2002.  However, that letter 
inadequately addressed the veteran's increased rating claim.  
Indeed, the February 2002 letter did not specify the issue on 
appeal and did not describe the specific evidence needed to 
substantiate an increased rating claim.  Further, prior to 
the July 2003 rating decision, the veteran was sent a notice 
letter, also in July 2003, concerning his PTSD claim.  That 
communication did not specify the evidence necessary to 
substantiate his claim of entitlement to service connection 
for PTSD.  Therefore, because the veteran never received 
proper notice as to the underlying service connection and 
increased rating claims, the exception to the duty to notify 
articulated in VAOPGCPREC 8-2003 does not apply.  Rather, the 
VCAA duty to notify remains in effect as to these issues.

Additionally, in July 2004 the veteran submitted additional 
evidence pertaining to his TDIU claim.  Because such evidence 
was received subsequent to certification of this appeal to 
the Board, the RO has not had the opportunity to readjudicate 
the issue on appeal with consideration of such additional 
records.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Therefore, this issue must be returned to the RO 
prior to appellate consideration.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and any other applicable legal 
precedent relative to the issues 
remaining on appeal. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
The veteran should also be apprised to 
send any additional evidence in his 
possession, pertinent to the appeal, to 
VA.  

2.  The RO should readjudicate the 
veteran's TDIU claim, considering the 
evidence submitted in July 2004, and any 
additional evidence received in response 
to the above.  Moreover, if further 
evidence is received regarding the 
veteran's PTSD and/or earlier effective 
date claims, than those issues should 
also be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



